Opinion by
Judge Hines:
The indictment 'in this case does not allege, as counsel insists, that the writing was drawn on the Clark County National Bank with a view to defraud that bank. The charge in the. indictment is that a writing of a certain import, which is set out in haec verba, “was forged and uttered with the design to defraud the Clark County Na*671tional Bank.” The evidence fully supports the allegations of the indictment.

John B. Houston, for appellant.


P. W. Hardin, for appellee.

It is immaterial on whom the order was drawn if the design is shown to have been to defraud the Clark County National Bank. II Wharton on Criminal Law (7th ed.), Sec. 1456.
There is neither ,a variance nor a failure of proof. The indictment is good, and, as the substantial rights of the appellant do not appear to have been prejudiced by any ruling of the court below, the judgment is affirmed.